                    Case 2:18-cr-00373-JLL Document 12 Filed 11/29/18 Page 1 of 7 PageID: 34
O 246B(Mod.OINJ 12106)Shegt I -Judqmentln . Odminel One



                                                    UNITED STATES DISTRICT COURT
                                                          District of New Jersey


  UNITED STATES OF AMERICA

            V.
                                                                        CASE NUMBER       2:1 8-CR-00373-JLL-1

 JASON CRESPO

           Defendant.


                                                     JUDGMENT IN A CRIMINAL CASE
                                          (For Offenses Committed On or After November 1, 1987)


           The defendant, JASON CRESPO, was represented by RUBIN SININS.

The defendant pleaded guilty to count ONE of the INFORMATION on 612812018.                 Accordingly, the court has adjudicated
that the defendant is guilty of the following offense(s):

                                                                                                                   Count
  Title & Section             Nature of Offense                                             Date of Offense        Number(s)

  18:371                      Conspiracy to defraud the United States                       2010-2012              1


       As pronounced on November 29, 2018, the defendant is sentenced as provided in pages 2 through 7 of this
judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984

          It is ordered that the defendant must pay to the United States a special assessment of $100.00 for count(s) 1, which
 shall be due immediately. Said special assessment shall be made payable to the Clerk, U.S. District Court.

         It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any
 material change in economic circumstances.

            Signed this 29          day of November, 2018.



                                                                                    wes
                                                                          iief U.S. District Judge




 07502
                      Case 2:18-cr-00373-JLL Document 12 Filed 11/29/18 Page 2 of 7 PageID: 35
p0 245R (Mod. 0/NJ 12/06) Sheet 2-Imprisonment


                                                                                              Judgment Page 2 of 7
                                                                                                       -




Defendant: JASON CRESPO
Case Number: 2:18-CR-00373-JLL-1


                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 5 months.

            The Court makes the following recommendations to the Bureau of Prisons:

            -      A facility for service of this sentence in New Jersey or close to defendant’s residence/home address


            -      RDAP


       The defendant will surrender for service of sentence at the institution designated by the Bureau of Prisons
January 14, 2019 atlor before Noon.




                                                                RETURN

                I have executed this Judgment as follows:




                Defendant     delivered     on
                                                                            To
  At                                                                             with a certified copy of this Judgment.



                                                                                         United States Marshal

                                                                                    By




                                                                                         Deputy Marshal
                    Case 2:18-cr-00373-JLL Document 12 Filed 11/29/18 Page 3 of 7 PageID: 36
AO 245B (Mod. 0/NJ 12/06) Sheet 3 SupeRsed Release


                                                                                             Judgment Page 3 of 7
                                                                                                      -




Defendant: JASON CRESPO
Case Number: 2:18-CR-00373-JLL-1



                                                         SUPERViSED RELEASE

            Upon release from imprisonment, you will be on supervised release for a term of 3 years.

         Within 72 hours of release from Custody of the Bureau of Prisons, you must report in person to the Probation Office
in the district to which you are released.

         While on supervised release, you must not commit another federal! state: or local crime, must refrain from any
unlawful use of a controlled substance and must comply with the mandatory and standard conditions that have been adopted
by this court as set forth below.

         You must submit to one drug test within 15 days of commencement of supervised release and at least two tests
thereafter as determined by the probation officer.

            You must cooperate in the collection of DNA as directed by the probation officer

        If this judgment imposes a fine, special assessment, costs, or restitution obligation, it is a condition of supervised
release that you pay any such fine, assessments, costs, and restitution that remains unpaid at the commencement of the
term of supervised release.

            You must comply with the following special conditions:

            LOCATION MONITORING PROGRAM

            You must submit to home detention for a period of 5 months and comply with the Location Monitoring Program
            requirements as directed by the U.S. Probation Office. You will be restricted to your residence at all times except
            for employment, education, religious services, medical, substance abuse and mental health treatment, court-
            ordered obligations, and any other such times specifically authorized by the U.S. Probation Office. The location
            monitoring technology is at the discretion of the U.S. Probation Office. You must pay the cost of the monitoring.


            ALCOHOL/DRUG TESTING AND TREATMENT

            You must refrain from the illegal possession and use of drugs, including prescription medication not prescribed in
            your name, and the use of alcohol, and must submit to urinalysis or other forms of testing to ensure compliance. It
            is further ordered that you must submit to evaluation and treatment, on an outpatient or inpatient basis, as approved
            by the U.S. Probation Office. You must abide by the rules of any program and must remain in treatment until
            satisfactorily discharged by the Court. You must alert all medical professionals of any prior substance abuse history,
            including any prior history of prescription drug abuse. The U.S. Probation Office will supervise your compliance with
            this condition.

             FINANCIAL DISCLOSURE

            Upon request, you must provide the U.S. Probation Office with full disclosure of your financial records, including co
            mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of the
            financial accounts reported and noted within the presentence report, you are prohibited from maintaining and/or
            opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
            business purposes, without the knowledge and approval of the U.S. Probation Office. You must cooperate with the
            U.S. Probation Officer in the investigation of your financial dealings and must provide truthful monthly statements
            of your income. You must cooperate in the signing of any authorization to release information forms permitting the
            U.S. Probation Office access to your financial records.

             INTERNAL REVENUE SERVICE                -   COOPERATION

             You must fully cooperate with the Internal Revenue Service by filing all delinquent or amended returns within six
             months of the sentence date and timely file all future returns that come due during the period of supervision. You
             must properly report all corrected taxable income and claim only allowable expenses on those returns. You must
                     Case 2:18-cr-00373-JLL Document 12 Filed 11/29/18 Page 4 of 7 PageID: 37
AC 2455 (Mod. U/NJ 12/06) Sheet 3- Supervsed Release


                                                                                             Judgment   -   Page 4 of 7
Defendant: JASON CRESPO
Case Number: 2:18-CR-00373-JLL-1


            provide all appropriate documentation in support of said returns. Upon request, you must furnish the Internal
            Revenue Service with information pertaining to all assets and liabilities, and you must fully cooperate by paying all
            taxes, interest and penalties due, and otherwise comply with the tax laws of the United States.

            MENTAL HEALTH TREATMENT

            You must undergo treatment in a mental health program approved by the U.S. Probation Office until discharged by
            the Court. As necessary, said treatment may also encompass treatment for gambling, domestic violence and/or
            anger management, as approved by the U.S. Probation Office, until discharged by the Court. The U.S. Probation
            Office will supervise your compliance with this condition.

            NEW DEBT RESTRICTIONS

            You are prohibited from incurring any new credit charges, opening additional lines of credit, or incurring any new
            monetary loan, obligation, or debt, by whatever name known, without the approval of the U.S. Probation Office. You
            must not encumber or liquidate interest in any assets unless it is in direct service of the fine and/or restitution
            obligation or otherwise has the expressed approval of the Court.

             LIFE SKILLS/EDUCATION

             As directed by the U.S. Probation Office, you must participate in and complete any educational, vocational, cognitive
             or any other enrichment programs offered by the U.S. Probation Office or any outside agency or establishment
             while under supervision.

             MOTOR VEHICLE COMPLIANCE

             You must not operate any motor vehicle without a valid driver’s license issued by the State of New Jersey, or in the
             state in which you are supervised. You must comply with all motor vehicle laws and ordinances and must report all
             motor vehicle infractions (including any court appearances) within 72 hours to the U.S. Probation Office.

             SUPPORTING DEPENDENTS

             If you are Court-ordered to make child support payments or to make payments to support a person caring for a
             child, you must make the payments and comply with the other terms of the order.
                      Case 2:18-cr-00373-JLL Document 12 Filed 11/29/18 Page 5 of 7 PageID: 38
A0 2458 (Mod. D/NJ 12/06) Sh€et 3a   -   SupeNised Re/ease


                                                                                               Judgment Page
                                                                                                        -      5017
Defendant: JASON CRESPO
Case Number: 2:18-CR-00373-JLL-1



                                                     STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release) you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.


1)   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
     of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
     within a different time frame.

2)   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
     how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3)   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
     permission from the court or the probation officer.

4)   You must answer truthfully the questions asked by your probation officer.

5)   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
     living arrangements (such as the people you live with)! you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
     the probation officer within 72 hours of becoming aware of a change or expected change.

6)    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
      probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
      view.

7)    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
      excuses you from doing so. If you do not have fulltime employment you must try to find full-time employment, unless
      the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
      (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the
      change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
      circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
      change.

8)    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
      has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
      the permission of the probation officer.

9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e..
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
    person such as nunchakus or tasers).

 11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
     officer may require you to notify the person about the risk and you must comply with that instruction. The probation
     officer may contact the person and confirm that you have notified the person about the risk.
                      Case 2:18-cr-00373-JLL Document 12 Filed 11/29/18 Page 6 of 7 PageID: 39
A0 245B Mod. 0/NJ 12/06) Sheet Se   -   Supervised Reteese


                                                                                                  Judgment Page 6 of 7
                                                                                                           -




Defendant: JASON CRESPO
Case Number: 2:16-CR-00373-JLL-1



                                                     STANDARD CONDITIONS OF SUPERVISION

13) You must follow the instructions of the probation officer related to the conditions of supervision.




    Upon a finding of a violation of probation or supervised release, I understand that the Court may (1) revoke supervision
 or (2) extend the term of supervision and/or modify the conditions of supervision.

     These conditions have been read to me. I fully understand the conditions, and have been provided a copy of them.

    You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his
 associate Probation Officers.

                                          (Signed)____________________________________________________________________________
                                                                 Defendant                                    Date



                                                             UProbationOff1cer/De&gnatedWitness                   Date
                      Case 2:18-cr-00373-JLL Document 12 Filed 11/29/18 Page 7 of 7 PageID: 40
AO 2458 Mod. D/NJ 12/06) Sheet 6-Restitution and Forfeilure


                                                                                             Judgment   -   Page 7 of 7
Defendant: JASON CRESPO
Case Number: 2:1 8-CR-00373-JLL-1



                                                              RESTITUTION AND FORFEITURE


                                                                     RESTITUTION

         The defendant shall make restitution in the amount of $191,953.00. Payments should be made payable to the U.S.
Treasury and mailed to Clerk, U.S.D.C., 402 East State Street, Rm 2020, Trenton, New Jersey 08608, for distribution to
Internal Revenue Service RACS, Mail Stop 6262— Restitution, 333 West Pershing Avenue Kansas City, Missouri 6410&



        The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate
Financial Responsibility Program (IFRP). If the defendant participates in the IFRP, the restitution shall be paid from those
funds at a rate equivalent to S25 every 3 months. In the event the entire restitution is not paid prior to the commencement
of supervision, the defendant shall satisfy the amount due in monthly installments of no less than $100.00, to commence
30 days after release from confinement.




         Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
 monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
 Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

          Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
 fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
 of prosecution and court costs.
